Citation Nr: 0001103	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a below the knee 
amputation as secondary to the service-connected residuals of 
a post-operative right inguinal hernia and, if so, whether 
that claim is well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to December 1945.  This appeal arises from an August 1997 
rating decision of the Winston-Salem, North Carolina, 
regional office (RO) which denied service connection for a 
below the knee amputation.


FINDINGS OF FACT

1.  In January 1993, the Board of Veterans' Appeals (Board) 
denied service connection for a below the knee amputation 
based on a finding that there was no evidence that the 
inservice surgery provided to the veteran for a right 
inguinal hernia was etiologically related to his below the 
knee amputation many years post-service.

2.  The January 1993 Board decision is final.

3.  The evidence received since the Board's January 1993 
decision shows that the veteran's below the knee amputation 
may have been the result of his inservice surgery to repair a 
right inguinal hernia.

4.  The veteran's claim of entitlement to service connection 
for a below the knee amputation as secondary to the service-
connected residuals of a post-operative right inguinal hernia 
is plausible.


CONCLUSIONS OF LAW

1.  The January 1993 Board decision denying service 
connection for a below the knee amputation as secondary to 
the service-connected residuals of a post-operative right 
inguinal hernia is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 
38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a below 
the knee amputation as secondary to the service-connected 
residuals of a post-operative right inguinal hernia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
below the knee amputation as secondary to the residuals of 
service-connected residuals of a post-operative right 
inguinal hernia is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his 
extremities, heart, blood vessels, abdomen, pelvis, and 
genitourinary system were normal.  He was admitted to the 
Newfoundland dispensary in April 1945 for complaints of pain 
and swelling in the right pubic region.  He said he had 
initially noticed the pain and lump in November 1944 while 
lifting a mop pail, but that he had had no real trouble until 
February 1945 when he had attempted to lift a heavy object.  
He stated that the mass had slowly increased in size since 
that time.  On examination, the veteran's abdomen was soft 
without tenderness, spasm, or mass.  There was a relaxed 
inguinal ring on the right through which protruded a mass 
that was four by four centimeters descending into the 
scrotum.  The diagnosis was indirect right inguinal hernia.  

An operation was performed on April 17, 1945.  The operation 
involved an incision parallel to Poupart's ligament.  The sac 
was found, opened and dissected, and the neck ligated and 
anchored to the external oblique muscle.  A spinal tap was 
used as the anesthetic.  The veteran was out of bed with no 
complaints by April 30, 1945.  He returned to duty on May 14, 
1945.

On a Report of Physical Examination pending service 
discharge, the veteran's extremities, genitourinary system, 
and cardiovascular system were found to be normal.  The 
presence of a right herniorrhaphy scar was noted.  The 
service medical records contained no findings pertaining to 
complaints, treatment, or diagnosis of gangrene, phlebitis, 
thrombosis of the right ileofemoral popliteal system, or 
arteriosclerotic occlusive disease.

In September 1978, the veteran filed a claim of service 
connection for multiple disabilities to include a hernia and 
phlebitis.  He made no reference to post-service medical 
treatment for either condition.

An August 1978 hospital summary from the Tampa VA Medical 
Center (VAMC) shows that the veteran was admitted for a left 
inguinal hernia.  He complained of pain with prolonged 
standing or sitting.  He said he also experienced right 
inguinal pain as secondary to a previous herniorrhaphy in 
1945.  He gave a past medical history of smoking cigarettes 
and for having had a heart attack in 1962.  A left inguinal 
herniorrhaphy was performed.  The discharge diagnosis was 
left inguinal hernia.

The veteran was afforded a VA general medical examination in 
December 1978.  He stated he had always been "hurting" 
since his inservice hernia operation.  He denied any 
recurrence, swelling, or cramps.  He reported being treated 
for bilateral phlebitis in 1964.  He said he continued to 
experience occasional swelling.  He denied being hospitalized 
for his phlebitis.  On physical examination, the veteran's 
lymphatic and hemic systems were normal.  His heart was not 
enlarged.  His carotid and peripheral pulses were normal.  
There were minimal small segments of superficial "delated" 
skin veins.  However, there was no evidence of edema, 
induration, or insufficiency of the venous system.  The 
veteran's abdomen was soft and nontender.  He had right and 
left healed inguinal scars.  Both scars were firm.  He was 
extremely sensitive to examination.  He complained of pain in 
the right inguinal region on straight leg raising.  The 
diagnoses were, in pertinent part, post-operative residuals 
of right inguinal hernia, healed and with pain by history and 
phlebitis by history.

Service connection for the post-operative residuals of a 
right inguinal hernia was granted in December 1978.  A 
noncompensable disability evaluation was assigned.

The veteran submitted a medical statement for consideration 
for aid and attendance in October 1984.  Therein, H.C. Moore, 
M.D., reported that the veteran had had a right below the 
knee amputation.  He indicated that the veteran was a good 
candidate for a prosthesis.  The cause of the amputation was 
not discussed.

In July 1986, the veteran filed a claim of service connection 
for a right below the knee amputation.  He stated that the 
circulation in his right lower extremity had been "failing" 
since his 1945 inservice hernia surgery.  He said the 
amputation of his leg was a direct residual of the hernia 
surgery.

In a letter dated in June 1986, W.W. Wheeler, D.C., stated 
that medical credence should be given to the veteran's claim 
that the amputation of his right leg was "necessitated 
through service-connected pathology."  He said the veteran 
began to experience fatigue and swelling in his right leg 
shortly after his inservice hernia surgery.  He stated that 
the fatigue and swelling grew increasingly worse, and that, 
by 1947, he was unable to walk more than two blocks without 
having to stop and rest.  Dr. Wheeler indicated that a Dr. 
Dawson had treated the veteran for his leg condition from 
1950 until his death in 1976.  Dr. Dawson believed, according 
to the veteran, that the inservice hernia surgery had been 
improperly performed, and that the veteran's leg problems 
were related to said surgery.  Dr. Wheeler stated that this 
opinion could be substantiated by the fact that there was a 
palpable hole in the veteran's abdominal wall.  Dr. Wheeler 
opined that "it was most possible" that lymph channels 
leading from the leg were damaged during the hernia surgery.  
He said such damage could reduce lymph flow or drainage and 
result in an accumulation of lymph or fluids from the foot 
upwards.  He stated that a reduction of blood flow from 
edematous pressure would eventually cause total circulatory 
obstruction and gangrene.

An August 1984 discharge summary from New Hanover Memorial 
Hospital shows that the veteran was admitted for complaints 
of a pulseless and painful right lower extremity.  He 
indicated that the pain had been persistent for the past 24 
hours.  While he denied a past history of claudication, he 
reported that he had had clotted veins in both lower 
extremities with swelling, and that he had to be treated with 
blood thinner.  The veteran's history of bilateral inguinal 
herniorrhaphy was referenced.  No pulses were palpable in the 
right lower extremity, which was cold and cyanotic.  A right 
femoral arteriotomy and thrombectomy of the right iliac 
artery was performed.  There was some post-operative 
heparinization and the surgery was repeated.  The 
heparinization continued and the veteran's right foot became 
gangrenous.  A right below the knee amputation was performed 
a few days later.  The final diagnosis was thrombosis of the 
right ileofemoral popliteal system secondary to 
arteriosclerotic occlusive disease and secondary 
polycythemia.

By a rating action dated in September 1986, service 
connection for a right below the knee amputation was denied.  
The RO concluded there was no evidence that the veteran's 
right below the knee amputation was related to military 
service or any service-connected disability.  The veteran was 
apprised of the decision and his appellate rights in a letter 
dated in September 1986. 

A May 1991 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance report was associated 
with the claims folder.  The report indicated that the 
veteran continued to experience difficulties with respect to 
his right below the knee amputation.  There were no 
references to his military service or service-connected 
disability.

The veteran filed a claim of secondary service connection for 
a right below the knee amputation in July 1991.  He asserted 
that his inservice hernia operation caused the 
thrombophlebitis that eventually resulted in his below the 
knee amputation.

In August 1991, the RO determined that the veteran had failed 
to submit new and material evidence to reopen his claim of 
service connection for a below the knee amputation.  The RO 
found that the May 1991 examination was cumulative because it 
merely showed that the veteran continued to receive care for 
his below the knee amputation.  The veteran appealed this 
decision as part of an earlier appeal for special monthly 
pension benefits.

The veteran was afforded a VA general medical examination in 
January 1992.  He gave a history of having had bilateral 
hernia repairs and a prominent long saphenous vein on the 
right.  He felt that he had some problems with the right 
inguinal hernia, and that those problems had resulted in some 
sort of vascular problem at the right long saphenous vein.  
He attributed his problems with the vein to his right leg 
amputation.  However, the examiner observed that the 
veteran's described history was that of a thomplebotic 
episode of some sort.  Based on the available information, 
the examiner opined that the best diagnosis for the veteran's 
right below the knee amputation was that it was due to 
embolus.  He stated that there "certainly" seemed to be no 
relationship between the amputation and any "phlebitis," if 
indeed the veteran did have phlebitis.

In January 1993, the Board denied the veteran's request to 
reopen his claim of service connection for a below the knee 
amputation.  The Board observed that the 1986 RO denial of 
the veteran's claim had been predicated on the showing that 
service medical records were without reference to a right leg 
disability, and that the right below the knee amputation was 
due to thrombosis of the right ileofemoral popliteal system 
secondary to arteriosclerotic occlusive disease.  The Board 
determined that the veteran's current contention that his 
below the knee amputation was a result of his inservice right 
inguinal hernia surgery was cumulative of the argument he 
submitted in 1986.  Reference was also made to the finding 
that the amputation was the result of an embolus rather than 
phlebitis.

The veteran was afforded a VA general medical examination in 
October 1994 for the purpose of determining his eligibility 
for special monthly compensation pension benefits.  His 
history of bilateral inguinal hernia repairs, 
arteriosclerotic disease, and a below the knee amputation 
were referenced.  Following a physical examination, the 
veteran was diagnosed, in pertinent part, as having status 
post right below the knee amputation secondary to gangrene, 
generalized arteriosclerosis, and status post bilateral 
inguinal hernia repair.

A letter from G. B. Herdon, Jr. (the veteran's attorney at 
the time) was received in April 1995.  Attorney Herdon argued 
that the veteran had had surgery in service for a ruptured 
testicle, that a nerve was injured during said surgery, and 
that a subsequent infection eventually resulted in the 
amputation of his leg.  He said the veteran's service 
discharge examination had been superficial and inadequate for 
determining whether or not the right leg was infected.  He 
maintained that the veteran deserved to be compensated for 
his disability.

In a letter dated in May 1995, the RO informed Attorney 
Herdon that the veteran's claim for service connection had 
been initially denied by VA in 1986, and that the decision 
was subsequently upheld by the Board in a January 1993 
decision.  The RO stated that the veteran would have to 
submit new and material evidence in order to reopen his 
previously denied claim.  A letter of similar effect was sent 
to the veteran in September 1995.  

In January 1997, the veteran filed a request to reopen his 
claim of secondary service connection for a below the knee 
amputation.  He asserted that his right below the knee 
amputation was the direct result of inservice phlebitis.  He 
submitted a December 1996 examination report in support of 
his claim.  In this regard, the examiner indicated that there 
was an inguinal cavitation secondary to the 1945 hernia 
repair with adhesions.  The examiner's impression was that 
the veteran's below the knee amputation was secondary to 
peripheral vascular disease which was secondary to the 
inservice hernia repair.  The examination was conducted by 
D.E. Boyes, PA-C.

The veteran was afforded a VA arteries/veins examination in 
May 1997.   He reported that he had acquired a right inguinal 
hernia in 1945 and underwent surgery for the same.  He said 
the surgery left a "hole" in his side that was about the 
size of a marble.  However, he indicated that the hole had 
since "grown over with skin."  The veteran maintained that 
the main artery running down the inside of the leg as well as 
the muscles in the groin were damaged during the hernia 
operation.  He asserted that the damage to the artery 
eventually caused him to lose his right leg.  

On examination, there was a right inguinal scar and a dimpled 
area beneath the skin that was about the size of a marble.  
The area was tender.  The right femoral pulse was palpable 
but of diminished volume.  There was tenderness throughout 
the inguinal area and scrotum.  From the medial thigh to the 
inguinal area, there was a saphenous vein cord which the 
veteran claimed was quite tender.  The diagnoses were right 
inguinal hernia repair with scarring, pain, and 
hypersensitivity to touch and thrombosis of the right 
iliofemoral popliteal system secondary to arteriosclerotic 
occlusive disease requiring a right below the knee 
amputation.  After reviewing the veteran's claims folder, the 
examining physician opined that the claim of damage to the 
right femoral artery system at the time of the inguinal 
hernia repair was "not substantiated" by the data in the 
claims folder.  Rather, he stated the below the knee 
amputation was required because of iliofemoral popliteal 
thrombosis and resulting arterial insufficiency.  Noting that 
he had vascular dementia and had difficulty with recall, the 
physician noted that the veteran's son had aided the veteran 
in providing a history of his condition.  

By a rating action dated in August 1997, service connection 
for a right below the knee amputation was denied.  The RO 
found there was no evidence that the below the knee 
amputation was incurred in or caused by his military service.  
Reference was made to Mr. Boyes' December 1996 opinion.  
However, the RO stated that a VA examiner had opined that 
there was no connection between the veteran's service-
connected hernia and the below the knee amputation. 

A December 1997 statement from the veteran's son was 
associated with the claims folder.  Therein, he indicated 
that a doctor at the Fayetteville VA Medical Center (VAMC) 
had told his father that his below the knee amputation was 
caused by his inservice hernia surgery. He did not say when 
this opinion was rendered.

A letter was received from Mr. Boyes in February 1998.  Mr. 
Boyes indicated that the veteran's 1945 inservice hernia 
repair had been followed by a post-operative complication of 
gangrene.  He said the veteran suffered a recurrence of the 
gangrene in 1984 that resulted in a right below the knee 
amputation.  Mr. Boyes stated that "it was obvious" that 
both episodes of gangrene were directly related to the 
inguinal surgery and the ensuing vascular problems created by 
the surgery.  He said there was no doubt that both episodes 
of gangrene and the veteran's resultant limb loss were 
directly related to his hernia repair and service-connected 
hernia.

The RO, in an April 1998 statement of the case, determined 
that the veteran had failed to submit a well grounded claim 
for service connection.  The RO found that the evidence 
received with the claim failed to establish a relationship 
between the veteran's right below the knee amputation and his 
service-connected post-operative residuals of right inguinal 
hernia surgery. 


II.  Analysis

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered. 38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must present new and material evidence. 38 
U.S.C.A. § 5108 (West 1991).  The Board determined that the 
veteran had failed to submit new and material evidence to 
reopen the previously denied claim of service connection for 
a right below the knee amputation in January 1993.  That 
denial is final.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that (1) 
a current disability exists and (2) the current disability 
was either (a) caused or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); See also Allen 
v. Brown, 
7 Vet. App. 439 (1995).

While the RO considered the veteran's claim for service 
connection for a right below the knee amputation on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed.Cir. May 6, 1996).  In this regard, using 
the guidelines noted above, the Board finds that new and 
material evidence has been presented.  Hence, the claim 
concerning service connection for a below the knee amputation 
as secondary to the service-connected residuals of post-
operative right inguinal hernia may be reopened.

The specified basis for the RO's denial in 1986 was that 
there was no medical evidence to support the veteran's 
contention that his right below the knee amputation was 
related to his inservice right inguinal hernia surgery.  In 
this regard, the Board determined in January 1993 that the 
evidence submitted since the 1986 decision also failed to 
establish an etiological relationship between the residuals 
of the veteran's right inguinal surgery and his right below 
the knee amputation.  The statements from Mr. Boyes 
specifically indicated that the gangrene that led to the 
veteran's below the knee amputation was directly related to 
his inservice inguinal hernia repair and the ensuing vascular 
problems created by said surgery.  Mr. Boyes has been 
identified as a certified physician's assistant and is 
therefore capable of rendering a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (when the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required).  

In this regard, the statements from Mr. Boyes are new and 
material evidence because they establishes that the veteran's 
right below the knee amputation may have been caused by his 
service-connected post-operative residuals of a right 
inguinal hernia.  The Board recognizes that a similar opinion 
was submitted by Dr. Wheeler in 1986, when the RO initially 
considered and denied the veteran's claim for service 
connection.  However, in the case of Guerrieri v. Brown, 4 
Vet App. 467 (1993). the Court has held that medical opinions 
offered by the veteran's treating psychiatrist were new and 
material to the issue of service connection, and that the 
Board should have reopened the veteran's claim.  It was 
further noted that although the statements by the physician 
reached a conclusion previously considered by the Board, the 
additional examination and medical skill underlying the 
opinion brought new significance to the sum total of the 
evidence.  Accordingly, the Board finds that in the present 
case the new evidence is not merely cumulative of other 
evidence of record, and must be considered in order to fairly 
decide the merits of the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  However, to 
be well grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

As referenced above, service connection may established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In present 
case, the findings contained in the reports from Mr. Boyes 
constitute plausible competent medical evidence to support 
the veteran's claim that his right below the knee amputation 
was caused by the service-connected residuals of his right 
inguinal hernia surgery.  Accordingly, the Board finds that 
the veteran's claim is well grounded.

ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for a below the knee amputation 
as secondary to the service-connected residuals of post-
operative right inguinal hernia, the claim is reopened and 
found to be well grounded.  To this extent only, the appeal 
is allowed.


REMAND

Because the claim of entitlement to service connection for a 
below the knee amputation as secondary to the service-
connected residuals of post-operative right inguinal hernia 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Specifically, the Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet. App. 
90 (1990). 

Here, as referenced above, the veteran's son reported in 
December 1997 that a doctor at the Fayetteville VAMC had told 
his father that his below the knee amputation was caused by 
his inservice hernia surgery.  There is no evidence that the 
RO has attempted to obtain the veteran's VA medical records 
from this facility.  As VA treatment records are considered 
to be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that he may submit additional 
medical evidence that would help to 
establish that his right below the knee 
amputation was caused by the service-
connected residuals of his right inguinal 
hernia surgery.  Further, the veteran 
should be asked to provide the complete 
names and addresses of all VA and non-VA 
health care providers who have treated 
him for his below the knee amputation, 
phlebitis, right inguinal hernia, or 
arteriosclerotic occlusive disease since 
discharge.  All records not already 
included in the claims folder should be 
obtained, to include those from the 
Fayetteville VAMC.  Once obtained, all 
records must be associated with the 
claims folder.

2.  When the above development has been 
completed, the case should be reviewed by 
the RO.  The RO should determine whether 
an additional medical opinion is  
necessary to properly adjudicate the 
claims.  See Ashley v. Brown, 6 Vet. App. 
52 (1993) (obtaining an advisory medical 
opinion is a viable way for VA to fulfill 
its duty to assist an appellant).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence and afford 
due process.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

